Exhibit 10.2
First Amendment To
Purchase and Sale Agreement
And Joint Escrow Instructions
(TSG — LITTLE VALLEY)
     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Agreement”), dated as of September 3, 2009, is by and
between TSG LITTLE VALLEY, LP, a California limited partnership (“Seller”), and
SPT LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company
(“Buyer”), and amends that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated as of September 30, 2008 as previously amended by those
certain Amended/Supplemental Escrow Instructions dated October 16, 2008 and
October 27, 2008, October 27, 2008, November 11, 2008, November 25, 2008,
December 30, 2008, January 13, 2009, January 27, 2009, February 24, 2009 and
that certain undated Corrective Amendment (as amended, the “Agreement”).
Capitalized terms used herein shall have the meanings given them in the
Agreement unless otherwise defined herein. To the extent of any inconsistency
between the terms set forth in the Agreement and this Amendment, the terms set
forth in this Amendment shall control.
     Seller and Buyer hereby reinstate the Agreement and further agree to amend
the Agreement as follows:
1. The defined term “Land” is revised to mean all the properties described on
Exhibit “A” attached hereto.
2. The defined term “Purchase Price” is revised to be Nine Million Six Hundred
Thousand Dollars ($9,600,000.00).
3. The defined term “Deposit” is revised to mean Two Million Dollars
($2,000,000.00). The Deposit shall be immediately released to Seller, and shall
not be refundable to Buyer except upon a termination of this Agreement as a
result of Seller’s default of a material obligation under this Agreement
occurring prior to the Close of Escrow or a failure of an express condition
precedent under this Agreement to Buyer’s obligation to purchase the Property.
4. The Close of Escrow shall occur on or before November 30, 2009.
     IN WITNESS WHEREOF, the parties have executed this Purchase and Sale
Agreement and Joint Escrow Instructions as of the date first above written.

                          TSG LITTLE VALLEY, L.P., a California limited
partnership
 
                        By:   Portfolio Partners, Inc., a California
Corporation
 
                   
 
      By:   /s/ Stevan J. Gromet                            Stevan J. Gromet,
President

[signatures continued on next page]

Page 1 of 2



--------------------------------------------------------------------------------



 



[signatures continued from prior page]

                              SPT LAKE ELSINORE HOLDING CO., LLC, a
Delaware limited liability company
 
                            By:   The Shopoff Corporation, a Delaware
corporation, its General Partner  
 
              By:   /s/ William A. Shopoff 
 
                   
 
                  William A. Shopoff, President

Page 2 of 2